Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Everhome Mortgage Company, Appellant                   Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 80296).
No. 06-13-00014-CV         v.                          Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter
Caroline King a/k/a Caroline Wilson,                   participating.
Appellee



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED JUNE 26, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk